UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 22, 2010 Merge Healthcare Incorporated (Exact name of registrant as specified in its charter) Delaware 39-1600938 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 6737 West Washington Street, Suite 2250 Milwaukee, Wisconsin (Address of Principal Executive Offices) (ZIP Code) (414) 977-4000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On February 22, 2010, Merge Healthcare Incorporated (the "Registrant") issued a News Release containing information about its proposedoffer to the Board ofAMICAS, Inc., to purchase AMICAS, Inc. A copy of the Registrant’s News Release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K, and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1 News Release of the Registrant dated February 22, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. February 22, 2010 MERGE HEALTHCARE INCORPORATED /s/ Steven M. Oreskovich By:Steven M. Oreskovich Title:Chief Financial Officer EXHBIT INDEX Exhibit Number Description News Release dated February 22, 2010
